Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beser et al. (US 20090025024, hereinafter Beser) in view of Keat et al. (US 20160089041, hereinafter Keat) and Niikura et al. (US 20130088422, hereinafter Niikura.)
Regarding claim 1, “An apparatus comprising: a grouper to: generate a first presence indication… associated with a first human heartbeat” and “generate a second presence indication, different than the first presence indication… associated with a second human heartbeat and in response to a determination that the first human heartbeat and the second human heartbeat 
 Beser alone does not teach generating the first presence indication is “based on a threshold number of segments of image data including patterns of light values that exhibit a variance in brightness corresponding to pulse-driven blood flow associated with a first human heartbeat” However, Keat teaches (¶0004) current video remote heart rate measurement methods and remote photoplethysmograph (PPG) methods involve taking continuous images and measuring the change in intensity (i.e., brightness) of the subject face/limbs; (¶0026) a remote PPG used to measure pulse rate-derived vital signs (¶0032 and ¶0037) light sensor to determine the intensity of light on a given pixel; (¶0048 and ¶0098) determining the heart rate of a subject across a plurality of frames.
As to “and generate a second presence indication, different than the first presence indication, based on a threshold number of segments of image data including patterns of light values that exhibit a variance in brightness corresponding to pulse-driven blood flow associated with a second human heartbeat” Keat teaches (¶0045) measuring the pulse rate of multiple users in the same frame as long as these users have a PPG region of interest in the field of view of the camera.
As to “identify a first location associated with a human face in an environment associated with the image data based on thermal imaging data from 
As to “and output the first location associated with the human face in the environment associated with the image data.” Keat teaches (¶0057) motion data specifying the subject’s face in the current frame may be output and/or saved in the memory. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system of using peripherals to detect different heartbeats in a room and determine whether someone is watching as taught by Beser with remote heart rate measurements using a PPG as taught by Keat for the benefit of determining presence without requiring the users to be strapped in and to allow user movement (¶0003-¶0004 and ¶0095.)
Beser and Keat do not teach “identify a second location associated with a non-face body part in the environment based on a difference between a first temperature and a second temperature included in the thermal imaging data, the first temperature associated with the first location and the second temperature associated with the second location” and outputting “the second location associated with the non-face body part in the environment.” However, Niikura teaches (¶0235, ¶0073, and ¶0365) temperature values differences between the face and the hand of a user can be detected. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system of using peripherals to detect different 

Regarding claim 8, its rejection is similar to claim 1.

Regarding claim 15, its rejection is similar to claim 1. 

Claims 2, 5-7, 9, 12-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beser, Keat, and Niikura in view of Zheng et al. (US 20100054534, hereinafter Zheng.)
Regarding claim 2, Beser, Keat, and Niikura do not teach “The apparatus as defined in claim 1, wherein the processor circuitry is to adjust a first people count based on a comparison of the first location associated with the human face and a third location associated with the first presence indication.” However, Zheng teaches (¶0040) detected faces are counted. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system of Beser, Keat, and Niikura that identifies user presence with the counting system as taught by Zheng in order to allow users to vote interactively.

Regarding claim 5, Beser, Keat, and Niikura do not teach “The apparatus as defined in claim 2, where the processor circuitry is to generate a second people count of presence indications, the presence indications based on respective threshold numbers of segments of the image data including respective patterns of light corresponding to respective human heartbeat waveforms, the processor circuitry to generate a third people count of faces in the environment associated with the image data based on the thermal imaging data, and the adjuster is to adjust the first people count when the second people count of presence indications does not correspond to the third people count of faces.” Zheng further teaches (Figs. 5 and 6) support for multiple users. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system of Beser, Keat, and Niikura that identifies user presence with the multiple user counting system as taught by Zheng in order to allow a family of users to vote interactively.
 
Regarding claim 6, “The apparatus as defined in claim 5, wherein the adjustor is to increment the first people count when the first location associated with the face does not correspond to locations of any of the presence indications.” Zheng teaches (¶0040) detected faces are counted.

Regarding claim 7, Beser, Keat, and Niikura do not teach “The apparatus as defined in claim 1, wherein the segments of the image data represent 

Regarding claim 9, its rejection is similar to claim 2.

Regarding claim 12, its rejection is similar to claim 5.

Regarding claim 13, its rejection is similar to claim 6.

Regarding claim 14, its rejection is similar to claim 7.

Regarding claim 16, its rejection is similar to claim 2.

Regarding claim 19, its rejection is similar to claim 5.

Regarding claim 20, its rejection is similar to claim 6.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beser, Keat, Niikura, and Zheng in view of Ramaswamy et al. (US 20060200841, hereinafter Ramaswamy.)
Regarding claim 3 Beser, Keat, Niikura, and Zheng do not teach “The apparatus as defined in claim 2, wherein the processor circuitry is to decrement the first people count based on the first location not corresponding to the third location.” However, Ramaswamy teaches (¶0018-¶0019) detecting when the composition of the audience changes; (¶0021) if all audience members leave the room, the apparatus detects and records that there are no audience members. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system of Beser, Keat, Niikura, and Zheng that identifies user presence with the detection of audience members leaving as taught by Ramaswamy in order to collect accurate audience measurement data.

Regarding claim 10, its rejection is similar to claim 3.

Regarding claim 17, its rejection is similar to claim 3.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beser, Keat, Niikura, and Zheng in view of Lee (US 20130051677)
Regarding claim 4, Beser, Keat, Niikura and Zheng do not teach “The apparatus as defined in claim 2, wherein the processor circuitry is to identify the 

Regarding claim 11, its rejection is similar to claim 4.

Regarding claim 18, its rejection is similar to claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nathan et al. (US 20120106782) – (¶0127) pattern recognition algorithms may be applied to determine patterns of body heat that correspond to the face, hands, and other parts of the body.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Frank Johnson/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425